By the Court

Nelson, J.
The defendant is not entitled to his improvements, under the second section of the “ act concerning lands in the military tract,” passed the 8th April, 1813, 1 R. L. 303, according to the decision in the case of Jackson v. Chapman, 3 Cowen, 390 ; and the construction there given of that section, making its operation exclusively retrospective, necessarily precludes the defendant from the benefit of the limitation upon persons claiming title • to dead soldier lots, contained in the fourth section ; that limitation in express terms operates in favor only of settlers described in the second section; and by the above decision they must have “ actually settled” on the land before the passing of the act, on the 8th April, 1813, to come within its provisions.
The plaintiff must have judgment of the whole lot.